SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB/A Amendment No. 1 Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended: July 31, 2007 Commission File No. 0-52898 Mountain West Business Solutions , Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-5566275 (State or other jurisdiction of incorporation) (IRS Employer File Number) 9844 W Powers Circle Littleton, Colorado 80123 (Address of principal executive offices) (zip code) 720-404-7882 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $.0.001 per share par value Check whether issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act [X] Indicate by check mark whether the Registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X] No: [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ ] No [ X]. Registrant's revenues for its most recent fiscal year were $-0-. State the aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days: approximately The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, November 1, 2007, was 9,388,000. - 1 - FORM 10-KSB Mountain West Business Solutions, Inc. INDEX Page PART I Item 1. Description of Business 3 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7. Financial Statements F-1 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 12 Item 8A. Controls and Procedures 16 Item 8B. Other Information 16 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 16 Item 10. Executive Compensation 18 Item 11. Security Ownership of Certain Beneficial Owners and Management 18 Item 12. Certain Relationships and Related Transactions 18 Item 13. Exhibits and Reports on Form 8-K 19 Item 14. Principal Accountant Fees and Services 19 Signatures 20 References in this document to “Mountain West,” "us," "we," or "Company" refer to Mountain West Business Solutions, Inc. - 2 - Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. PART I Item 1. DESCRIPTION OF BUSINESS. (a) RISK FACTORS You should carefully consider the risks and uncertainties described below andthe other information in this document before deciding to invest in shares ofour common stock. The occurrence of any of the following risks could materially and adverselyaffect our business, financial condition and operating result. In this case,the trading price of our common stock could decline and you might lose all orpart of your investment. We are recently formed, have no operating history, and have never been profitable.We have negative retained earnings. We were formed as a Colorado business entity in August, 2006. At the present time, we are a development stage company which is only minimally capitalized, has not engaged in any substantial business activity, and has no successful operating history.There can be no guarantee that we will ever be profitable.From our inception on August 31, 2006 through July 31, 2007, we generated no revenue. We had a net loss of $13,122 for this period. At July 31, 2007 we had a negative stockholders’ equity of $13,122 Because we had incurred operating losses from our inception, our accountants have expressed doubts about our ability to continue as a going concern. For the period ended July 31, 2007, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses.
